DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed 09/28/2022 has been entered. Claims 29-48 are cancelled and claims 49-68 are added and pending in this application. Claims 49, 65 and 67 are independent claims.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. The rejection below has been updated in view of Applicant’s amendments to the claims.   

Regarding the amended independent claim 49, examiner does not agree with the argument of “no support for the location of the "respiratory gas drive" and the "control unit" Fig. 4 of TAYLOR as annotated by the Examiner” on page 13. Please refer to the combined annotated Fig.4 and Fig.8 as shown below. “PCB and controls underneath battery” is indicated by the labels in Fig. 8, while the location of respiratory gas drive is shown near the center of housing as well as adjacent to the PCB and controls in Fig. 8, which matches the annotated location of respiratory gas drive in Fig. 4.


    PNG
    media_image1.png
    825
    1324
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    845
    media_image2.png
    Greyscale

As to the argument of “cooling air path not being explicitly disclosed in the figures by Taylor” on page 13, such description is disclosed by Taylor in [0060] as “A input grill 44-I provides an inlet for air to cool components and permit dissipation of the heat generated by operation of the internal components (e.g., blower motors and CPU). Movement of the heated air across internal components may be driven by a cooling fan 68 in the housing, which may be near a heated air output grill 44-0 (shown on bottom of housing in FIG. 4)”. Therefore, the cooling air path shown in annotated Fig. 4 is reasonable in view of the above descriptions: cooling air is drawn in from the inlet 44-I by cooling fan 68 (location of cooling fan 68 is only schematically shown in Fig. 8), first passing the low-heat generated PCB and control unit, next passing the high-heat generated respiratory gas drive, and being exhausted at outlet 44-O. 
Regarding the amended independent claim 65, examiner does not agree to the argument of “it is not seen that the ventilators of Taylor and Nibu are comparable” on page 18.  In fact, the first sentence cited from the abstract indicates that Taylor and Nibu is comparable as a respiratory treatment apparatus: “A respiratory treatment apparatus configured to provide a flow of breathable gas to a patient” from Taylor versus “A respiratory apparatus for treating a patient with a respiratory disorder includes a blower configured to generate a supply of pressurized breathable gas” from Nibu. Examiner also does not agree with the argument of “it also is not seen that attaching an accumulator to the pneumatic block module 56 of the ventilator of TAYLOR would provide a smoother gas delivery" on page 19. The functions of accumulators are mainly divided into four categories: energy storage, hydraulic shock absorption, pulsation elimination and energy recovery as described by the link:
(https://www.chaorihydraulic.com/news/what-is-an-accumulator-and-its-features-and-functions.html). It is clear that the function of accumulators for respiratory application is mainly “pulsation elimination”, which means a smoother gas delivery.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-52, 58, 60, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 2017/0340847 A1, hereinafter “Taylor”).
Regarding claim 49, Taylor discloses a respiratory device (ventilator 10, [0054]), wherein the respiratory device comprises a housing (housing 12, [0049]), a user interface (user interface display device 24, [0056]), and a pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator, [0009]. This includes all the modular units in the air passages, such as filter assembly 36, pneumatic block module 56, inspiratory portion 33, expiratory portion 31, PCB and controls 86, and cooling fan 68 as shown in annotated Fig. 8 ) the pneumatic unit comprising at least one of each of a respiratory gas drive (blower, [0019]), a measuring unit (flow sensor interface 170, [0053]), a control unit (PCB and controls 86, see annotated Fig. 8) and a sound unit (muffler 39, [0063]), being designed as a pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]. This includes all the pneumatic modules in the air passages as detailed in the pneumatic unit) which forms a respiratory gas path (see arrows in annotated Fig. 8) from an appliance inlet (air inlet 34, [0063]) to an appliance outlet (inspiration outlet port 16, [0049]) of the housing (housing 12, [0049]), and at least one component (pneumatic block module 56, [0103]) of the pneumatic unit being removable (replaceable pneumatic block module 56, [0103]) from the housing, and wherein a cooling air path driven by a cooling fan is guided through the housing from a cooling air inlet to a cooling air outlet and at least the control unit, the respiratory gas drive and a main circuit board are arranged in the cooling air path in such a way that the component having the highest heat build-up during operation is arranged at an end of the cooling air path in a direction of flow of the cooling air path (Please refer to the combined annotated Fig.4 and Fig.8 as shown above. “PCB and controls underneath battery” is indicated by the labels in Fig. 8, while the location of respiratory gas drive is shown near the center of housing and adjacent to the PCB and controls in Fig. 8, which matches the annotated location of respiratory gas drive in Fig. 4. The green arrows in the annotated Fig. 4 show the cooling air path: cooling air is drawn in from the inlet 44-I by cooling fan 68, first passing the low-heat generated PCB and control unit, next passing the high-heat generated respiratory gas drive, and being exhausted at outlet 44-O).

Regarding claim 50, Taylor discloses on the basis of claim 49 that the pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator. [0009])  is designed as a pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) which is formed and arranged from the appliance inlet (air inlet 34, [0063]) to the appliance outlet (inspiration outlet port 16, [0049])  of the housing (housing 12, [0049]) and comprises a support frame (chassis 21, [0049]) on which at least one component (cooling fan 68, [0053]) selected from the respiratory gas drive, the sound unit, a flow measurement path, the measuring unit and the cooling fan (cooling fan 68 is selected, [0053]) is arranged, the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) being removable (The particular design features of the pneumatic block and/or the ventilator housing, permit the pneumatic block to more easily serve as a replaceable component of a ventilator when compared to typical ventilator designs. [0084]) from the housing (housing 12, [0049]).

Regarding claim 51, Taylor discloses on the basis of claim 49 that the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator. [0009]) is mounted in the housing (housing 12, [0049]) of the device by elastomeric suspension (elastomeric supports. The pneumatic block module 56 may be inserted into such a molded seat in the chassis 21 assembly and may rest on shock absorbers or elastomeric supports, [0063]. Notice the claim does not require all components in the pneumatic conveying line are mounted by elastomeric suspension).

Regarding claim 52, Taylor discloses on the basis of claim 49 that respiratory gas path (see arrows in annotated Fig. 8) through the housing  is pneumatically separate from the cooling air path (see annotated Fig. 8 and Fig. 4 above), and/or the appliance inlet (air inlet 34, [0063]) is arranged in the housing in a manner spaced apart from the cooling air outlet (outlet 44-O, [0060]) in such a way that no air is aspirated through the appliance inlet from the cooling air outlet (appliance inlet 34 is separate from the cooling air outlet 44-O, see annotated Fig. 8 and Fig. 4 above).

Regarding claim 58, Taylor discloses on the basis of claim 49  that the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) comprises at least two sound units (inlet muffler 39 and outlet muffler 84, [0063]), at least one sound unit (inlet muffler 39, [0063]) being arranged on a suction side of the pneumatic conveying line (see annotated Fig. 8)  and one sound unit  (outlet muffler 84, [0063]) being arranged on a pressure side of the pneumatic conveying line (see annotated Fig. 8). 

Regarding claim 60, Taylor discloses on the basis of claim 49 that the respiratory gas drive is arranged at the end of the cooling air path in the direction of flow of the cooling air path (see annotated Fig. 4 for the cooling air path and the location of respiratory gas drive).

Regarding claim 64, Taylor discloses on the basis of claim 49 and further discloses that the device comprises a receptacle (oxygen inlet port 46, [0063]) for a quick-change adapter (AFNOR oxygen connectors, [0066]) and comprises a quick-change adapter which is connected to a support frame (side wall of a ventilator, see Fig.3) via a rotary element (AFNOR oxygen connector use rotation for connection) the quick-change adapter being configured to be pivotable in the receptacle from a first position to a second position via a rotation axis of the rotary element (this is inherently disclosed by AFNOR oxygen connector), the quick-change adapter in the second position being pivoted out from the receptacle (this is inherently disclosed by AFNOR oxygen connector) such that in the second position a receptacle for an 02 cartridge is accessible and an 02 cartridge can be inserted (this is inherently disclosed since male and female AFNOR oxygen connector can be used for this purpose), and wherein the quick-change adapter can then be pivoted back into the receptacle, together with the 02 cartridge, to the first position (this is inherently disclosed for an AFNOR oxygen connector) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 53-57, and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nibu (US 2017/0082116 A1, hereinafter “Nibu”).
Regarding claim 53, Taylor discloses on the basis of claim 49 that the housing (housing 12, [0049]) comprises a top wall (top lid 182, [0083]), at least one bottom wall (bottom lid 186, [0083]) and at least two side walls (main chassis 184, [0083]), but fails to explicitly disclose that the appliance inlet and the appliance outlet are formed on the two non-opposite side walls of the housing. 
Nibu teaches a similar ventilator. Nibu further teaches that the appliance inlet (inlet 612, [0144], Fig. 22b) and the appliance outlet (outlet 632, [0144], Fig. 22d) are formed on the two non-opposite side walls of the housing (Fig. 22b is a top view of the device, while Fig. 22d is a side view of the device, see annotated figure below).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the setup of the appliance inlet and the appliance outlet being formed on two opposite side walls of the housing taught by Taylor to being formed on two non-opposite side walls of the housing taught by Nibu. Such modification is just one of the many design choices and will not affect the function of a ventilator. 

    PNG
    media_image3.png
    515
    1431
    media_image3.png
    Greyscale

Regarding claim 54, Taylor in view of Nibu discloses on the basis of claim 53 and further discloses that at least one side wall is configured as a bottom wall (the bottom wall is extended to form a part of the side wall near the handle, see Fig. 7b from Taylor).

Regarding claim 55, Taylor in view of Nibu discloses on the basis of claim 53 and further discloses that  the bottom wall of the housing is detachable (The chassis 21, lower housing case 22 may comprise a plurality of screw bosses 174 that may be coupled together for assembly of the complete ventilator housing 12, see Fig. 6a from Taylor), and the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) is removable in one piece (Almost every component of pneumatic unit was mounted on the chassis 21, such as filter assembly [0050], pneumatic block seat for pneumatic block module 56 [0051]. The chassis 21 also provides a number of interfaces to locate and retain components of the ventilator 10 such as a cooling fan 68, PCB 86, and components of an expiratory portion 31 [0053].) via an opening of the bottom wall (the lower housing case 22, [0055], see also Fig. 6a).

Regarding claim 56, Taylor in view of Nibu discloses on the basis of claim 53 and further discloses that an accumulator (accumulator pack 742, [0266], see Fig. 25b from Nibu) and the respiratory gas drive (blower, [0025]) are arranged in the housing (blower housing 202a, [0204]) in such a way that, in an orientation of the device both on the bottom wall (lower housing part 720b, [0267]) and also on the side wall configured as bottom wall (part 720b, see Fig. 27), a center of gravity is formed by an accumulator and the respiratory gas drive (Accumulator is attached to the respiratory gas drive as shown in annotated Fig. 15a. They are much heavier than the other parts in the ventilator because of many metal parts. It is inherently disclosed by the physics law that a device’s center of gravity is mainly formed by the heavy parts.) 

    PNG
    media_image4.png
    516
    628
    media_image4.png
    Greyscale


Regarding claim 57, Taylor in view of Nibu discloses on the basis of claim 53 and further discloses no cooling air inlet is arranged in the bottom wall. (cooling inlet 44-I is not arranged in the bottom wall.  See annotated Fig. 4a from Taylor).

Regarding claim 65, Taylor discloses that the device (ventilator 10, [0054]) comprises a housing (housing 12, [0049]), a user interface (user interface display device 24, [0056]) and a pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator, [0009]. This includes all the modular units in the air passages, such as filter assembly 36, pneumatic block module 56, inspiratory portion 33, expiratory portion 31, PCB and controls 86, and cooling fan 68 as shown in annotated Fig. 8), the pneumatic unit comprising at least one of each of a respiratory gas drive (blower, [0019]) , a measuring unit( flow sensor interface 170, [0053]), a control unit (PCB and controls 86, see annotated Fig. 8) and sound unit (muffler 39, [0063]), and being designed as a pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]). This includes all the pneumatic modules in the air passages as detailed in the pneumatic unit) which forms a respiratory gas path (see arrows in annotated Fig. 8)  from an appliance inlet (air inlet 34, [0063]) to an appliance outlet (inspiration outlet port 16, [0049]) of the housing, the housing comprising a top wall (top lid 182, [0083]), at least one bottom wall (bottom lid 186, [0083]) and at least two side walls (main chassis 184, [0083]), and at least one side wall being configured as a bottom wall (see Fig. 7b), but fails to explicitly disclose  the respiratory device further comprises an accumulator, and the accumulator and the respiratory gas drive are arranged in the housing in such a way that, in an orientation of the device both on the bottom wall and also on the side wall configured as bottom wall, a center of gravity is formed by the accumulator and the respiratory gas drive. (this is inherently disclosed since pneumatic block module 56 is the heaviest module in the ventilator. It is disclosed by physical law that a device ‘s center of gravity is mainly formed by its heavy component).
Nibu teaches a similar ventilator. Nibu further teaches that the respiratory device further comprises an accumulator (accumulator pack 742, [0266], see Fig. 25b from Nibu), and the respiratory gas drive (blower, [0025]) are arranged in the housing (blower housing 202a, [0204]) in such a way that, in an orientation of the device both on the bottom wall (lower housing part 720b, [0267]) and also on the side wall configured as bottom wall (part 720b, see Fig. 27), a center of gravity is formed by an accumulator and the respiratory gas drive (Accumulator is attached to the respiratory gas drive as shown in annotated Fig. 15a. They are much heavier than the other parts in the ventilator because of many metal parts. It is inherently disclosed by the physics law that a device’s center of gravity is mainly formed by the heavy parts).
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the accumulator taught by Nibu into the respiratory gas path taught by Taylor. The motivation for such modification is that an accumulator attached to a ventilator can smooth the gas delivery to the patient.

Regarding claim 66, Taylor in view of Nibu discloses on the basis of claim 65 that the pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator. [0009])  is designed as a pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) which is formed and arranged from the appliance inlet (air inlet 34, [0063]) to the appliance outlet (inspiration outlet port 16, [0049])  of the housing (housing 12, [0049]) and comprises a support frame (chassis 21, [0049]) on which at least one component (cooling fan 68, [0053]) selected from the respiratory gas drive, the sound unit, a flow measurement path, the measuring unit and the cooling fan (cooling fan 68 is selected, [0053]) is arranged, the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) being removable (The particular design features of the pneumatic block and/or the ventilator housing, permit the pneumatic block to more easily serve as a replaceable component of a ventilator when compared to typical ventilator designs. [0084]) from the housing (housing 12, [0049]).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Anders et al. (US4059246, hereinafter “Anders”).
Regarding claim 59, Taylor discloses all the limitations of claim 38, and further disclose that at least one sound unit (inlet muffler 39, [0063]) on the suction side is arranged at a receptacle of the respiratory gas drive (blower, [0019]), but fails to explicitly disclose that it comprises a blower cap, a foam carrier, at least one absorber foam, a decoupling device and at least one foam ring.     
Anders teaches a comparable respiratory system with both inlet and outlet muffler (mufflers 14 and 16, col.10, line 3). The components of muffler comprise a blower cap (connector 74, col.10, lines 14-15, see annotated Fig. 13), foam carrier (barrel 73 col.10, line 20, see annotated Fig. 13) and decoupling device (connector, see annotated Fig. 13) and absorber foam (a sound muffling, sound absorbing, or sound deadening foam, col. 10, lines 20-21).
Since the specific structures of muffler for noise reduction is well known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt the muffler taught by Anders for reducing the noise of a respiratory gas drive. 

    PNG
    media_image5.png
    694
    392
    media_image5.png
    Greyscale

Claims 61, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Regarding claim 61, Taylor discloses on the basis of claim 49 and further discloses that  the cooling air path is designed and configured independent of the respiratory gas path of the pneumatic conveying line (the interior of the housing is arranged with one or more dividers or walls to create various compartments that provide discrete sections for components that may serve as functionally compartmentalized areas, [0062], also see annotated Fig. 8), but fails to explicitly disclose the cooling air path is designed and configured in an opposite direction to the respiratory gas path of the pneumatic conveying line. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Taylor to reverse the direction of cooling air, e.g. by reversing the rotation direction of the cooling fan. The potential benefit is to optimize the heat transfer between the cooling air and the components in the ventilator.

Regarding claim 67, Taylor discloses that the device (ventilator 10, [0054]) comprises a housing (housing 12, [0049]), a user interface (user interface display device 24, [0056]) and a pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator, [0009]. This includes all the modular units in the air passages, such as filter assembly 36, pneumatic block module 56, inspiratory portion 33, expiratory portion 31, PCB and controls 86, and cooling fan 68 as shown in annotated Fig. 8), the pneumatic unit comprising at least one of each of a respiratory gas drive (blower, [0019]) , a measuring unit( flow sensor interface 170, [0053]), a control unit (PCB and controls 86, see annotated Fig. 8) and sound unit (muffler 39, [0063]), and being designed as a pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]). This includes all the pneumatic modules in the air passages as detailed in the pneumatic unit) which forms a respiratory gas path (see arrows in annotated Fig. 8)  from an appliance inlet (air inlet 34, [0063]) to an appliance outlet (inspiration outlet port 16, [0049]) of the housing, and the pneumatic conveying line (pneumatic block module, which consolidates air passages within a ventilator, [0009]) being removable (The particular design features of the pneumatic block and/or the ventilator housing, permit the pneumatic block to more easily serve as a replaceable component of a ventilator when compared to typical ventilator designs. [0084]) from the housing (housing 12, [0049]), but fails to explicitly disclose the cooling air path is designed and configured in an opposite direction to the respiratory gas path of the pneumatic conveying line. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Taylor to reverse the direction of cooling air, e.g. by reversing the rotation direction of the cooling fan. The potential benefit is to optimize the heat transfer between the cooling air and the components in the ventilator.

Regarding claim 68, Taylor discloses on the basis of claim 67 and further discloses that the housing comprising a top wall (top lid 182, [0083]), at least one bottom wall (bottom lid 186, [0083]) and at least two side walls (main chassis 184, [0083]), and at least one side wall being configured as a bottom wall (see Fig. 7b), and no cooling air inlet is arranged in the bottom wall. (cooling inlet 44-I is not arranged in the bottom wall.  See annotated Fig. 4a from Taylor).

Claims 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Stefan et al. (EP1408313A2, hereinafter “Stefan”).
Regarding claim 62, Taylor discloses on the basis of claim 49 and further discloses that the pneumatic unit (pneumatic block module, which consolidates air passages within a ventilator, [0009]) further comprises a flow measurement path (Air flows through the volute assembly 108 from the inlet muffler through the NRV chamber 146, past the NRV membrane labeled as "NRVM" in FIG. 13, and into the main blower, [0096]) which comprises at least one flow measuring unit (sensor PCB 166, [0092]) and is configured to detect at least one parameter (sensor PCB 166 comprising sensors, such as pressure and/or flow sensors, [0092]) of a respiratory gas in the flow measurement path, the flow measurement path being designed and configured linearly (see Fig. 17) and to be removable (A sensor PCB 166 may be coupled to the volute assembly 108 via one or more PCB screw bosses 164, [0095]. It is inherent to be removable since screws are used for coupling). Furthermore, a reconditionable sensor is more economical than that being replaced with a new sensor during maintenance. Although it is not explicitly disclosed by Taylor, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to adopt a reconditonable sensor due to a cost-saving reason.  However, Taylor fails to disclose a lattice mesh being arranged at a start and/or at an end of the flow measurement path.      
Stefan teaches a comparable ventilator, and further teaches a lattice mesh (laminarization grid, Fig. 6, [0044])) to equalize the flow in the area of the flow sensor (In order to equalize the flow in the area of the flow sensor, it is proposed that a laminating grid be inserted in at least one of the guides, [0020]). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed to adopt a flow sensor with a grid to equalize the flow in the area of the flow sensor which results in a more accurate measurement (According to fluid mechanics, the flow speed close to a tube wall is slower than that away from the wall. That is why equalizing the flow using a grid can get a more accurate measurement). 

Regarding claim 63, Taylor in view of Stephan discloses on the basis of claim 62 and further discloses that the at least one flow measuring unit (sensor PCB 166, [0092], Taylor) is designed and configured to be removable (A sensor PCB 166 may be coupled to the volute assembly 108 via one or more PCB screw bosses 164, [0095]) from the housing (housing 12, [0049]) and comprises at least one sensor (sensor PCB 166 comprising sensors, such as pressure and/or flow sensors, [0092])  for detecting at least one parameter (pressure or flow rate, [0092]) of the respiratory air guided via the respiratory gas path (see arrows in annotated Fig. 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781